Citation Nr: 1719989	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  13-20 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for service-connected degenerative joint disease of the cervical spine.

2.  Entitlement to an increased rating in excess of 10 percent for service-connected degenerative joint disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel



INTRODUCTION

The Veteran served in the United States Army from March 1985 to March 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A new examination is required to comply with recent developments in the law pertaining to the Veteran's lumbar spine and cervical spine disabilities.  The United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See 38 C.F.R. § 4.59.  There is no current examination which meets the Correia requirements. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and her representative and with their assistance, identify any outstanding VA or private treatment records.  After acquiring this information and any necessary authorizations, attempt to obtain all outstanding pertinent records with the claims file.  All attempts to procure the identified records must be documented in the claims file and the Veteran must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  Associate any records or negative responses received with the claims file.

2.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of her service-connected cervical spine disability, to include any neurological manifestations.  The claims file should be made available to the examiner for review in connection with the examination.

The examiner must include range of motion testing in the following areas:

* Active motion;
* Passive motion'
* Weight-bearing; and
* Non-weight bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must provide a complete rationale for all the findings and opinions.

3.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of her service-connected lumbar spine disability, to include neurological manifestations.  The claims file should be made available to the examiner for review in connection with the examination.

The examiner must include range of motion testing in the following areas:

* Active motion;
* Passive motion'
* Weight-bearing; and
* Non-weight bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must provide a complete rationale for all the findings and opinions.

4.  Thereafter, readjudicate the claims.  If any claim remains denied, the Veteran should be furnished with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

